PD-0051-15

                                      PD-0051-15
                                                                          COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
JANUARY 20, 2015                                                       Transmitted 1/13/2015 12:45:32 PM
                                                                          Accepted 1/20/2015 5:07:55 PM
                       IN THE COURT OF CRIMINAL                  APPEALS                    ABEL ACOSTA
                                                                                                    CLERK
                             OF THE STATE OF TEXAS

                                       PD-___________


     MAX EDWARD WEBB,                            §
     Appellant                                   §                 On Petition for Review of
     v.                                          §                 No. 01-14-00200-CR
                                                 §                 Court of Appeals
                                                 §                 First District of Texas
     THE STATE OF TEXAS                          §
     Appellee
            Appellee

                   MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW

            Appellant Max Edward Webb moves the Court for an extension of time to file

     his petition for discretionary review until and including February 16, 2015, and shows:

        1. In cause number 01-14-00200-CR, the First Court of Appeals affirmed Mr.
           Webb’s conviction on December 15, 2014. The deadline to file the petition for
           discretionary review is January 15, 2015. Rule 68.2(c) of the Texas Rules of
           Appellate Procedure provides that the Court may extend the time to file the
           petition if a motion to extend is filed no later than 15 days after the last day for
           filing the petition.

        2. Mr. Webb has made no previous requests for extension.

        In view of the foregoing, Mr. Webb moves the Court to extend the time to file his

     petition for discretionary review until and including February 16, 2015.

                                       Respectfully submitted,

                                       Alexander Bunin
                                       Chief, Harris County Public Defender’s Office
                                 /s/ Melissa Martin
                                 _____________________________________
                                 Melissa Martin
                                 Assistant Public Defender
                                 1201 Franklin, 13th Floor
                                 Houston, TX 77002
                                 713/274-6709; Fax 713/437-4319
                                 Email melissa.martin@pdo.hctx.net
                                 Texas Bar # 24002532




                             CERTIFICATE OF SERVICE

      I certify that I provided a copy of the foregoing motion to counsel for the state
and the State Prosecuting Attorney by electronic service on January 13, 2015


                                 /s/ Melissa Martin
                                 ___________________________
                                 Melissa Martin